Citation Nr: 0116543	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  98-03 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased original disability rating 
for a right hip disability, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased original disability rating 
for degenerative joint disease of the lumbar spine, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1956 to June 
1960.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a February 1996 rating decision rendered by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection was 
established for a right hip disability with assignment of a 
10 percent disability evaluation.  The veteran perfected a 
timely appeal of this decision.  During the pendency of the 
veteran's appeals, the disability evaluation for his right 
hip disability was increased to 20 percent disabling.  As 
this is not a full grant of benefits on appeal, the issue of 
entitlement to an increased rating for a right hip disability 
remains on appeal.  

The veteran also appeals a September 1996 rating action 
wherein service connection was granted for degenerative joint 
disease of the lumbar spine and a 10 percent disability 
rating was assigned.  

In November 1999, the Board remanded this case to the RO for 
further evidentiary development.  While the case was in 
Remand status, the RO issued a January 2001 rating action 
which established a 20 percent disability rating for his low 
back disability.  As this is not a full grant of benefits on 
appeal, the issue of entitlement to an increased rating for a 
low back disability remains on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's right hip disability results in marked hip 
disability manifested by a tilting or rotation of his right 
hip and subsequent shortening of the right leg.  

3.  The veteran's residuals of a fracture of the right pubic 
rami are not currently manifested by ankylosis of the right 
hip; limitation of extension of the thigh to 10 degrees; 
flail joint of the right hip; fracture of the surgical neck 
of the femur with false joint; or fracture of the shaft or 
anatomical neck of the femur with nonunion.  

4.  The veteran's degenerative joint disease of the lumbar 
spine with fused right sacroiliac is manifested by moderate 
limitation of motion with forward flexion to 70 degrees; 
lateral flexion to 15 degrees, bilaterally; lateral rotation 
to 45 degrees; and backwards extension to 5 degrees.

5.  The veteran's degenerative joint disease of the lumbar 
spine with fused right sacroiliac is not currently manifested 
by ankylosis, severe limitation of motion, intervertebral 
disc syndrome, severe lumbosacral strain, or severe sacro-
iliac injury and weakness.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability evaluation for 
residuals, fracture, right pubic rami with bony deformity and 
1/4 inch right leg shortening, are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. Part 4, §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5250, 5251, 5252, 5253, 5254, 
5255 (2000).

2.  The criteria for a 20 percent disability rating for 
degenerative arthritis of the lumbar spine with fused right 
sacroiliac are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2000); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5294, 5295 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) on this claim. McQueen v. 
Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 2001) (per 
curiam).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefit at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  VCAA § 3(a), at 2097-98 (to be codified at 
38 U.S.C. § 5103A).  VA is under an affirmative duty to 
obtain a claimant's pertinent service records.  The veteran's 
service medical records are associated with the claims 
folder.  Hence, the Board finds that the duty to assist the 
veteran in obtaining service medical records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  VA treatment and examination reports 
have been received.  In addition, VA has a duty to assist the 
veteran in obtaining relevant treatment records referenced by 
the veteran.  However, the evidence does not show that the 
veteran has referenced the existence of any relevant medical 
evidence that has not been associated with the claims folder.  
As VA has secured all medical records that the veteran has 
identified pertinent to his claim, VA's duty to assist the 
claimant in this regard is satisfied.  See VCAA § 3(a), at 
2097-98 (to be codified at 38 U.S.C. § 5103A).  

The veteran has also been afforded VA examination in 
conjunction with this claim.  Accordingly, those aspects of 
the "duty to assist" are satisfied.  The veteran has been 
advised of the evidence that would be necessary for him to 
substantiate his claim, by means of statement of the case and 
supplemental statements of the case that have been issued 
during the appellate process.  See VCAA § 3(a), at 2096-97 
(to be codified at 38 U.S.C. § 5103(a)).  

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

I.  Evidentiary Background

In February 1996, the veteran reported for a VA hip 
examination.  The veteran indicated that while he was in the 
military, he was involved in a motor vehicle accident that 
resorted in a fracture of this right hip.  His treatment 
included several months of traction.  He alleged that he had 
been unable to attain several well-paying jobs due to his 
disability, but had been working for the past 28 years in 
construction primarily as a bulldozer operator.  He reported 
sharp pains in his right hip with prolonged walking.  
Examination revealed a 3-cm long well-healed puncture wound 
scar on the right lateral thigh.  The examiner noted that the 
veteran ambulated well, without difficulty.  He had no 
evidence of pain with motion.  Range of motion of the right 
hip showed full hip flexion to 90 degrees with the leg 
straight and he was able to hyperextend with the leg straight 
to 30 degrees.  With the knee flexed, he was able to flex his 
right hip to 120 degrees.  He could abduct to 45 degrees and 
adduct to 30 degrees.  He had internal rotation to 30 degrees 
and external rotation to 30 degrees.  There was no swelling 
or deformity.  Similarly there was no evidence of bone 
dislocation.  Reflexes were 2+/4 in the lower extremities 
with normal sensation with palpation.  X-rays of the pelvis 
and hip showed changes due to previous healed injury 
involving the right hemipelvis, the iliac and pubic bones.  
Bone fusion at the level of the right sacroiliac joints was 
noted.  An impression of deformity due to previously healed 
injury of the right iliac and pubic bones.  Diagnosis was 
history of right hip fracture with resultant bony deformity.  

In a July 1996 letter, the veteran's private chiropractor, 
Dr. C. D. Hughes, indicated that the veteran had back pain 
with pertinent diagnoses of neurospinal compression syndrome, 
lumbalgia, sciatica, and myalgia.  Dr. Hughes opined that the 
veteran's present back condition was the direct result of 
instability caused by an automobile accident when he was 17 
years old.  The veteran continued to have expressive pain and 
his prognosis was guarded.  Dr. Hughes felt that the 
instability would remain and become progressively worse over 
time.  Additionally, it was felt that the veteran's back 
disability may prevent him from working in future years.  

In August 1996, the veteran was afforded a VA hip 
examination.  The veteran referred daily pain in his low 
back, right hip, and in the right leg while lifting the leg.  
The examination report indicated that there was no radiation 
of the pain, except for when he lifts the leg.  The pain then 
radiates down the posterior thigh.  He stated that his pain 
was constant, rated at a 4 on a scale of 0 to 10 with 10 
representing the worse pain that he has ever experienced.  
This pain, according to the veteran, was severe enough to 
limit his ambulation.  He reported that his pain was so 
severe that he had to recently miss two months of work.  He 
continued to work in construction as a bulldozer operator as 
he would work while sitting down which does not cause much 
leg pain.  The examiner measured leg length of 88 cm 
bilaterally.  The pelvis appeared to be tilted up on the 
right side at approximately 8 degrees.  The examiner noted 
that left flexion was 120 degrees while right flexion was 90 
degrees.  He had a limp on the right with ambulation.  He had 
pain on the right with internal and external rotation of the 
hip.  Abduction was 40 degrees on the left and 30 degrees on 
the right.  Hip x-ray showed old united fractures of the 
right innominate bone, and inferior and superior rami on the 
right pubis with residual deformity.  The examiner noted that 
this x-ray showed no significant change since an earlier 
examination in January 1996.

The veteran was also afforded an August 1996 VA spine 
examination.  He complained of pain in his lower back that 
has been increasing in the last five years.  This pain was 
not worse at night, but was worse with increased ambulation.  
While the examiner noted that the veteran had a mild limp on 
the right side, this seemed not to be as evident after the 
examination while the veteran was leaving.  The examiner 
noted that there was no kyphosis or scoliosis.  With respect 
to the musculature of the back, the examiner noted that there 
was no atrophy, spasm, or asymmetry.  Similarly, there was no 
tenderness to palpation.  The veteran was noted to have 
forward flexion to 90 degrees, backward extension to 30 
degrees, left lateral flexion to 30 degrees, right lateral 
flexion to 30 degrees, and lateral rotation to 25 degrees, 
bilaterally.  The examiner noted that was no objective 
evidence of pain on motion.  X-ray evidence showed mild 
degenerative changes of the lumbar spine as well as lateral 
marginal osteophytes at all levels.  Pertinent diagnosis was 
low back pain and degenerative joint disease.  The examiner 
opined that the veteran's low back pain may be secondary to 
his old hip fracture.  The examiner stated that he believed 
that the veteran may be exaggerating his symptoms to some 
extent; however, his physical examination was consistent with 
his complaints of low back pain.  

In a January 1997 statement, Dr. Hughes stated that the 
veteran presented with severe lower back pain, pain in the 
left hip, left leg pain going down the back of he leg and in 
the front side of the leg into the groin.  The veteran was 
noted to have restricted range of movement in the lumbar 
spine in all planes with notable pain.  All significant 
orthopedic tests were positive for lumbar and sacroiliac 
involvement.  The veteran was also noted to have paralumbar 
muscle spasms with loss of the lordotic curve.  Additionally, 
there was a functional scoliosis throughout the lumbar spine.  
The veteran had an anatomical length discrepancy with the 
right side being over 1/4 inch shorter than the left.  He 
walked in an antalgic guarded posture with much distress and 
he also had difficulty standing or laying flat on his back.  
The examiner noted that the following orthopedic tests were 
positive:  Laseques, Braggards, Well leg raise, Goldwaites at 
30 degrees, and Valsalva.  The examiner noted hypertonicity 
of the paralumbar musculature and point tenderness over the 
left sacroiliac joint.  Also present was noticeable severe 
pelvic misalignment due to a previous fracture resulting in 
anatomical leg length discrepancy.  Radiographic findings 
showed no recent fracture or osteopathology.  Moderately 
decreased disc space L5-S1 was noted with the lordotic curve 
being relatively normal.  Pelvic misalignment, severe, due to 
an old fracture on the right side of the pelvis, and  
subluxation L-4, sacrum and pelvis, were also reported.  

An April 1997 statement from the veteran's employer indicates 
that the veteran had limited ability to work due to medical 
problems.  He was unable to work for over 2 months during the 
summer of 1996.  According to the veteran's employer, the 
veteran's ability to work a full day had been very limited 
for the past 2 years.  The employer opined that the veteran 
was no longer capable of working on a full time basis because 
of his medical condition.  He was limited to 2 to 4 hours per 
day and could not left over 20-25 lbs.  

In June 1997, the veteran was afforded a VA orthopedic 
examination.  The veteran reported low back and right lateral 
hip pain.  He had been using a lift in his right shoe for the 
past year.  On examination, he was ambulating with an 
essentially normal gait.  He flexed forward to touch 8 inches 
from the floor which the examiner noted represents about 70 
degrees of forward lumbar flexion.  He had extension to about 
30 degrees and full right and left lateral bending.  He had 
no particular focal lumbar tenderness.  Neurologic 
examination was unremarkable in the lower extremities.  
Examination of the right hip showed ranged of motion to 95 
degrees flexion, 60 degrees abduction, and 40 degrees of 
internal and external rotation.  He had full extension about 
the right hip.  The examiner noted that radiographic evidence 
dated in May 1997 showed an essentially normal lumbar spine 
with very minimal degenerative change at most.  Films of the 
pelvis were quite remarkable for a healed injury to the right 
hemipelvis.  The right hemipelvis was rotated and the right 
lower extremity was shortened due to the pelvic rotation and 
obliquity.  The right sacroiliac joint was completely fused 
and there were healed fractures about the inferior and 
superior pubic rami.  The proximal femurs and hip joints 
showed no evidence of injury.

A June 1997 treatment record from Dr. Hughes shows that the 
veteran complained of sharp intermittent low back pain.  He 
was noted to have limitation of motion of the lumbar spine.  
Minor's test was positive.  

A September 1997 treatment record from Dr. Hughes indicates 
that the veteran complained of lower back pain with an onset 
of one week.  This pain was constant occurring at home and 
work.  The pain was worse with lifting and twisting.  He 
reported that his pain was better when he got off of his 
feet.  The pain was described as sharp, stabbing, tingling, 
numb, and deep.  

A subsequent September 1997 treatment record from Dr. Hughes 
indicates that the veteran sought treatment for constant 
sharp right knee pain and intermittent dull low back pain 
occurring after sitting down and then standing up.  Positive 
Minor's and Valsalva tests are indicated.  The following 
tests were negative: Braggards, Well leg Raise, Laseques, 
Fajersztajn, Ely's, Goldwait's, Nachlas, and Yoeman's.  The 
veteran was noted to have limited range of motion in the 
lumbar spine.  

September 1997 statements from the veteran's sister and 
brother-in-law indicate that he was injured in an automobile 
accident in 1956.  The veteran was still experiencing pain; 
however, he was a hard worker and continued to work when he 
could in spite of his pain.  

In February 1998, the veteran sought treatment from Dr. 
Hughes for constant dull low back pain and constant dull 
right hip pain.  He was noted to have limitation of motion in 
his lumbar spine.  

A March 1998 treatment records shows that the veteran was 
complaining of left shoulder blade pain after picking up an 
object weighing between 150 and 200 pounds at work.  

A June 1999 treatment record from Dr. Hughes indicates that 
the veteran complained of constant dull low back soreness and 
stiffness that resulted at lifting at work.  He was noted to 
have restricted limitation of motion of the lumbar pain with 
moderate pain.  Laseques and Yoeman's tests were positive.  
Similarly, he had a positive Goldwait's at 60 degrees.  

A December 1999 private treatment record shows that the 
veteran complained of low back pain.  He was noted to have 
limitation of motion of the lumbar spine with positive 
Laseques, Well Leg Raise, Goldwaits, and Patrick Faber signs.  
Braggard's, Fajersztajn, Yoeman's, Minor's, and Valsalva 
signs were negative.  

A January 2000 statement from [redacted] indicates that 
the veteran was involved in an automobile accident in 
December 1956 with injury to his hip, ribs, and legs.  

In August 2000, the veteran was afforded a VA joints 
examination.  The veteran reported constant pain and 
stiffness in his low back that had been gradually increasing 
over the past ten years.  He reported occasional exacerbation 
of pain and stiffness during certain movements such as 
lifting or bending.  If he took his time, he could walk a 
relatively long distance.  He did not take any medication for 
his pain; however, he did seek treatment with a private 
chiropractor.  He exercised every day which helped him to 
lessen the frequency of exacerbation of back pain.  He 
reported that he was working as a bulldozer driver.  He 
reported that he could only work part-time for his brother.   
He reported pain in his hip that occurs concurrently with his 
low back symptomatology.  Examination of his back revealed 
normal curvature with no tenderness of the paraspinal 
muscles, and no rigidity.  His gait was normal.  In the 
standing position, he was able to bend at 70 degrees and 
avoided further bending to prevent discomfort.  He as able to 
abduct his trunk to the left and right at about 15 degrees, 
and avoided any further motion to avoid discomfort.  He was 
able to rotate his trunk to the left and right at 45 degrees.  
He had hyperextension of the back to 5 degrees.  He was able 
to flex his hip to 120 degrees bilaterally with hip extension 
to 0 degrees bilaterally.  Imaging studies showed 
degenerative osteoarthritis of the lumbar spine with no 
recent bone trauma or destruction.  The examiner opined that 
the veteran had moderate to severe (more moderate than 
severe) osteoarthritis of the lower back as well as right 
hip.  The examiner also opined that the veteran's lifestyle 
and activity were restricted moderately to severely (more 
moderate than severe).  

II.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2000).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (2000).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).

A.  Right Hip Disability

Service connection for a right hip disability was established 
by means of a February 1996 rating action as service medical 
records indicate that the veteran had sustained a fracture of 
the right wing of the lilac in a December 1956 automobile 
accident while on active duty.  A 10 percent disability 
rating was assigned effective February 17, 1995, the date he 
filed his claim for compensation.  The veteran perfected an 
appeal of this rating action contending that his right hip 
disability is more severe than currently evaluated and that 
an increased disability rating is warranted.  During the 
pendency of his appeal, the RO, by means of a July 1997 
rating action increased the disability evaluation for his 
right hip disability to 20 percent.  As this is not a full 
grant of benefits on appeal, his appeal is before the Board 
for further appellate review.  

Diagnostic Codes 5250 through 5255 of the Schedule contain 
the criteria for rating disabilities of the hip and thigh.  
The veteran's right hip disability is currently evaluated 
under Diagnostic Code 5255.  Under this criteria a 20 percent 
disability rating contemplates malunion of the femur with 
moderate knee or hip disability while a 30 percent evaluation 
is appropriate with marked knee or hip disability.  After a 
review of the evidence, the Board finds that the criteria for 
a 30 percent rating under Diagnostic Code 5255 are met as the 
evidence shows marked knee or hip disability.  The evidence 
shows that the veteran's hip disability results in his right 
hip being tilted 8 degrees.  This has resulted in his right 
leg being noticeably shorter than his left leg necessitating 
the use of an insert to support his right leg.  Accordingly, 
the Board finds that the criteria for an increased disability 
evaluation of 30 percent are met under Diagnostic Code 5255 
for the veteran's right hip disability due to marked 
disability.  

While the evidence shows that the veteran has marked 
disability in his right hip, the evidence does not show that 
he has a fracture of the surgical neck of the femur with a 
false joint, or for a fracture of the shaft or anatomical 
neck of the femur with nonunion without loose motion, and 
with weightbearing preserved with the aid of a brace.  
Accordingly, the criteria for a 60 percent disability 
evaluation under Diagnostic Code 5255 are not met.  

The Board notes that under Diagnostic Code 5250, an increased 
rating of 60 percent is available for ankylosis of the hip in 
a favorable position in flexion at an angle between 20 
degrees and 40 degrees and with slight adduction or 
abduction.  However, as set forth above, the evidence does 
not show that the veteran has ankylosis of the right hip as 
envisioned by an increased rating under these criteria.  On 
the contrary, the most recent VA examination report conducted 
in August 2000 shows that he had flexion of 120 degrees, 
bilaterally, with hip extension of 0 degrees bilaterally.  
Accordingly, the criteria for a 60 percent disability rating 
under Diagnostic Code 5250 are not met.  

Under Diagnostic Code 5252, a 20 percent disability rating is 
available with limitation of flexion of the thigh to 30 
degrees.  A 30 percent disability rating contemplates 
limitation of flexion of the thigh to 20 degrees.  A 40 
percent disability rating is warranted for limitation of 
flexion of the thigh to 10 degrees.  However, as indicated 
above, the evidence does not show that the veteran has 
limitation of flexion to 30 degrees.  Accordingly, the 
criteria for an increased rating under Diagnostic Code 5252 
are not met.  

While a disability rating of 80 percent is available under 
Diagnostic Code 5254 for a flail joint of the hip, the 
medical evidence as set forth above, does not show that the 
veteran has a flail join in his right hip.  Radiographic 
evidence dated May 1997 was reviewed by the VA examiner in 
June 1997.  While the examining physician noted that the 
right sacroiliac joint was completely fused and that there 
were healed fracture about the inferior and superior pubic 
rami, the proximal femurs and hip joints themselves did not 
show any evidence of injury.  Subsequent VA and private 
medical evidence similarly does not show the existence of a 
flail joint.  Accordingly, the criteria for an increased 
rating under Diagnostic Code 5254 are not met.  

Similarly, as there is no evidence of a fracture of the 
surgical neck or shaft of the femur, a 60 percent evaluation 
under Diagnostic Code 5255 is not warranted.  

Based on the evidence set forth above, the Board finds that 
the schedular criteria for a 30 percent disability 
evaluation, but no greater, are met for the veteran's service 
connected right hip disability.  To this extent, his appeal 
is granted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5250, 5252, 5254, 5255 (2000).

In assigning a 30 percent disability rating, the Board 
acknowledges that the evidence shows persistent complaints by 
the veteran of functional impairment, accompanied by pain.  
Private medical records from the veteran's chiropractor show 
complaints of pain with motion of the left hip.  These 
complaints are significant, not only in view of the rating 
criteria, whereby impairment as manifested by recurrent 
attacks is to be considered in determining the appropriate 
disability level, but also with regard to regulatory 
provisions stipulating that functional impairment is to be 
considered in determining the degree of orthopedic 
disability.  See 38 C.F.R. §§  4.40 and 4.45 (2000); see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  It must be 
emphasized, however, that functional impairment, and 
concomitantly reports of recurrent attacks, must be supported 
by "adequate pathology."  While the veteran has complained 
of constant pain, the most recent VA examination dated in 
August 2000 shows that his gait was normal.  The examining 
physician noted that the veteran's right hip more closely 
approximated moderate disability than severe disability.  
Based on the evidence, the Board must find that any 
functional impairment resulting from the veteran's left hip 
disability is sufficiently compensated by the 30 percent 
rating granted herein.  

In a May 2001 written brief, the issue of entitlement to a 
separate evaluation for arthritis under Diagnostic Code 5003 
was raised.  In support of this the VA General Counsel's 
Precedent Opinion 9-98 was cited.  The Board notes that where 
a veteran is objectively shown to have instability in the 
knee in addition to arthritis, the VA General Counsel has 
held that a separate evaluation is to be assigned under 
Diagnostic Codes 5003 and 5010.  See generally VAOPGCPREC 23- 
97 and VAOPGCPREC 9-98.  Instability and recurrent 
subluxation of the knee is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2000).  However, in the present case, 
the veteran is not shown to have instability or recurrent 
subluxation in his knee secondary to his right hip 
disability, and he has not been rated under Diagnostic Code 
5257.  Accordingly, assignment of a separate rating for his 
arthritis is not for consideration here.

B.  Increased Rating for Degenerative Disc Disease of the 
Lumbar Spine

Service connection for degenerative joint disease, lumbar 
spine, was established by means of a September 1996 rating 
action as service medical records indicate that the veteran's 
low back disability resulted from residuals of the December 
1956 automobile accident.  A 10 percent disability rating was 
assigned effective June 25, 1996, the date he filed his claim 
for compensation.  The veteran perfected an appeal of this 
rating action contending that his low back disability is more 
severe than currently evaluated and that an increased 
disability rating is warranted.  During the pendency of his 
appeal, the RO, by means of a January 2001 rating action, 
increased the disability evaluation for this low back 
disability to 20 percent, effective June 25, 1996.  As this 
is not a full grant of benefits on appeal, his appeal is 
before the Board for further appellate review.  

The veteran's present degenerative joint disease of the 
lumbar spine with fused right sacroiliac is presently 
evaluated under Diagnostic Codes 5010 and 5292.  Under 
Diagnostic Code 5010, arthritis due to trauma, substantiated 
by x-ray findings, is to be rated as degenerative arthritis.  
Under Diagnostic Code 5003, in the absence of limitation of 
motion, a 20 percent disability rating is warranted with x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  As the evidence, set forth above, shows that 
the veteran currently has limitation of motion of the lumbar 
spine, it is appropriate to rate his low back disability on 
the basis of limitation of motion under the appropriate 
diagnostic criteria for the specific join or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  The Board 
notes that a disability evaluation greater than 20 percent is 
not provided for under either Diagnostic Code 5003 or 
Diagnostic Code 5010.  

Schedular evaluations for disabilities of the spine found 
under Diagnostic Codes 5285 to 5295.  38 C.F.R. § 4.104 
(2000).  The veteran's present low back disability is rated 
under Diagnostic Code 5292.  Under these criteria, a 40 
percent disability evaluation is warranted for severe 
limitation of motion of the lumbar spine.  A 20 percent 
disability evaluation is warranted for a moderate limitation 
of motion of the lumbar spine.  While private and VA medical 
evidence shows that the veteran has limitation of motion of 
the lumbar spine, the evidence does not show that this 
limitation is severe as contemplated by an increased rating 
under Diagnostic Code 5292.  On the contrary, the most recent 
VA examination report dated in August 2000 shows that the 
veteran was able to bend forward 70 degrees before stopping 
to prevent any discomfort.  He was able to abduct his trunk 
to the left and right at about 15 degree at which point he 
stopped to avoid any discomfort.  He was likewise able to 
rotate his trunk to the left and right at 45 degrees, 
bilateral, before stopping to avoid discomfort.  He also had 
backward extension of 5 degrees.  The examiner noted that the 
veteran had a normal gait.  These recent findings are 
consistent with a prior June 1997 VA examination that showed 
70 degrees of forward lumbar flexion with extension to about 
30 degrees and full right and left lateral bending.  While 
the veteran's private chiropractor indicated in a January 
1997 statement that the veteran had restricted range of 
motion of the lumbar spine in all planes, clinical records 
from Dr. Hughes do not include specific range of motion 
findings.  Based on the discussion above, the Board finds 
that the veteran's is moderate.  As the evidence does not 
show severe limitation of the lumbar spine, the criteria for 
an increased disability rating under Diagnostic Code 5292 are 
not met.  

Under Diagnostic Code 5285, a 60 percent disability rating 
contemplates residuals, fracture of vertebra without cord 
involvement; abnormal mobility requiring neck brace (jury 
mast).  However, the evidence in the present case does not 
show that the veteran has residuals of a fractured vertebra.  
Accordingly, the criteria for an increased disability rating 
under Diagnostic Code 5285 are not met.  

Under Diagnostic Code 5286, a 60 percent disability rating 
contemplates complete bony fixation (ankylosis) of the spine 
at a favorable angle.  Similarly, under Diagnostic Code 5289, 
a 50 percent disability rating is appropriate for unfavorable 
ankylosis of the lumbar spine.  A 40 percent disability 
rating is available for ankylosis of the lumbar spine at a 
favorable angle.  However, as indicated above, the veteran 
presently has moderate limitation of motion of the lumbar 
spine.  The veteran has not alleged, nor does the evidence 
show, that he presently has ankylosis of the lumbar spine.  
Accordingly, an increased disability evaluation under 
Diagnostic Code 5286 or Diagnostic Code 5289 are not met.  

Under Diagnostic Code 5293, a 40 percent disability rating 
contemplates severe intervertebral disc syndrome with 
recurring attacks manifested by intermittent relief.  A 20 
rating contemplates moderate intervertebral disc syndrome 
with recurring attacks.  However, the evidence does not show, 
nor does the veteran contend, that the veteran's low back 
disorder results in intervertebral disc syndrome.  
Accordingly, the criteria for an increased disability 
evaluation under Diagnostic Code 5293 are not met. 

Sacro-iliac injury and weakness is rated under Diagnostic 
Code 5294.  Lumbosacral strain is rated under Diagnostic Code 
5295.  Under these criteria, a 40 percent disability 
evaluation is appropriate for severe lumbosacral strain, or 
sacro-iliac injury and weakness, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
disability rating contemplates lumbosacral strain, or sacro-
iliac injury and weakness, with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  In the present case, the evidence does 
not show listing of the whole spine to the opposite side.  
The June 1997 VA examination report indicates that x-ray 
evidence of the veteran's lumbar spine was essentially within 
normal limits with "very minimal degenerative change at 
most."  Similarly, the August 2000 VA examination report 
indicates that x-ray evidence indicated degenerative 
osteoarthritis of the lumbar spine with no recent bone trauma 
or destruction.  While private chiropractic evidence shows 
that the veteran has a positive Goldwaite's sign, the 
evidence does not show marked limitation of forward bending.  
As indicated in the most recent VA examination report, he had 
70 degrees of forward bending.  He had no tenderness or the 
paraspinal muscles and no rigidity.  Similarly, the evidence 
does not show loss of lateral spine motion, unilateral, in a 
standing position.  On the contrary, 15 degrees of lateral 
flexion, bilaterally, was noted on the recent VA examination 
report.  Despite findings of muscular spasm and a positive 
Goldwaite's sign by the veteran's private chiropractor, the 
Board finds that his symptomatology more closely approximates 
that of lumbosacral strain with muscle spasm on extreme 
forward bending, as contemplated by a 20 percent disability 
evaluation.  Accordingly, the Board finds that the criteria 
for an increased disability evaluation under Diagnostic Code 
5295 are not met.  

As indicated previously, the Court has held that assignment 
of disability ratings for orthopedic disabilities is to 
include consideration of the regulatory provisions set forth 
in 38 C.F.R. §§ 4.40 and 4.45, wherein functional loss, as 
shown by "adequate pathology," is deemed integral to 
ascertaining the severity of such disabilities.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In the instant case, the 
Board finds that the current 20 percent disability evaluation 
sufficiently reflects the level of functional impairment 
demonstrated.  The Board notes that, while the August 2000 VA 
examination indicated limitation of motion, the veteran 
stopped to avoid discomfort.  The evidence does not show any 
additional functional loss that is not contemplated by the 
rating schedule.  The veteran has continued to work in 
construction, albeit on a part-time basis, as a bulldozer 
operator.  As indicated in a private medical record dated in 
March 1998, the veteran continued to perform work which 
included lifting 150 to 200 pounds despite an April 1997 
letter from the veteran's employer, his brother, indicating 
that the veteran could not lift over 20-25 lbs.  Based on the 
evidence, the Board must find that any functional impairment 
resulting from the veteran's low back disability is 
sufficiently compensated by the 20 percent rating currently 
in effect.  

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for degenerative 
arthritis of the lumbar with fused right sacroiliac, as the 
diagnostic criteria for an increased rating for this 
disability are not satisfied.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4, §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5294, 
5295 (2000).



ORDER

An increased disability evaluation of 30 percent disability, 
but no greater, is granted for residuals, fracture, right 
pubic rami with bony deformity and 1/4 inch right leg 
shortening, subject to the laws and regulations governing the 
payment of VA benefits.

An increased disability evaluation for degenerative joint 
disease of the lumbar spine with fused right sacroiliac, 
presently rated as 20 percent disabling, is denied.  


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

 

